Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the forms of the second set of grooved patterns are at least substantially complementary with the forms of the first set of grooved patterns " in lines 8 and 9 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11-13, 21 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis (FR 2737745, herein referenced by the EPO English Machine Translation).
Regarding Claim 1, Mathis discloses a method for manufacturing a construction element comprising the following steps: superimposing a first structural board 1 having a first set of grooved patterns 3 on an upper face and a second structural board 2 having a second set of grooved patterns 3 on a lower face so that the first set of grooved patterns 3 on the upper face of the first structural board 1 and the second set of grooved patterns 3 on the lower face of the second structural board 2 are in contact with each other at a contact interface (See figure 1), the forms of the second set of grooved patterns 3 are at least substantially complementary with the forms of the first set of grooved patterns 3; before holding the first structural board and the second structural board 2 together, the putting of the first structural board 1 and the second structural board 2 under pressure against each other with a pressure such that the grooved patterns 3 are at least partially warped; and the holding of the first structural board 1 and the second structural board 2 together by a holding system comprising at least one metal threaded-rod member 4 at least partially passing through the first structural board 1 and the second structural board 2 at the contact interface so as to form an obstacle to the sliding of the first 
It would have been an obvious matter of design choice to one of ordinary skill in the art to put the first structural board boards and the second structural board under pressure against each other with a pressure of at least 75 kPa because Applicant has not disclosed that the aforementioned step provides an advantage, is used for a particular purpose or solves a stated problem. Further, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with either pressure because both perform the same function of holding the boards under pressure with a pressure such that the grooved patterns are at least partially warped. Therefore, it would have been an obvious matter of design choice to modify the invention of Mathis to obtain the invention as specified in claim 1.
Regarding Claim 2, Mathis discloses the grooved patterns 3 are arranged so as to form an obstacle to the sliding of the first board 1 and the second board 2 with respect to one another along at least two non-parallel axes (See Figs. 1 and 8-10).
Regarding Claim 6, Mathis discloses the metal threaded-rod member 4 has a roughly cylindrical shape (See Figs. 1 and 8-10).
Regarding Claim 11
Regarding Claim 12, Mathis discloses at least one of the members 4 is positioned in a hollow of the grooved patterns (See Figs. 1, 8 and 10).
Regarding Claim 13, Mathis discloses a diameter of at least one of the members 4 is configured so as to cover no more than four grooved patterns 3 (See Figs. 1, 8 and 10).
Regarding Claim 21, Mathis does not explicitly disclose the first structural board and the second structural board are put under pressure against each other with a pressure of approximately 150 kPa.
It would have been an obvious matter of design choice to one of ordinary skill in the art to put the first structural board boards and the second structural board under pressure against each other with a pressure of at least 150 kPa because Applicant has not disclosed that the aforementioned limitation provides an advantage, is used for a particular purpose or solves a stated problem. Further, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with either pressure because both perform the same function of holding the boards under pressure with a pressure such that the grooved patterns are at least partially warped. Therefore, it would have been an obvious matter of design choice to modify the invention of Mathis to obtain the invention as specified in claim 1.
Regarding Claim 22.
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis (FR 2737745, herein referenced by the EPO English Machine Translation), in view of Zuber (US 2010/0071313).
Regarding Claim 5, Mathis discloses the metal threaded-rod member 4 comprises a threaded rod (Par. 12) Note: Mathis discloses the members may be tightened, therefore the members 4 are inherently threaded. Mathis does not explicitly disclose the metal threaded-rod member comprises a head and a spike disposed at opposite ends of the rod.
Zuber discloses a method for manufacturing a construction element comprising the following steps: superimposing a first structural board 1 having a first set of grooved patterns 3,  4 on an upper face and a second structural board 2 having a second set of grooved patterns 3, 4 on a lower face so that the first set of grooved patterns 3, 4 on the upper face of the first structural board 1 and the second set of grooved patterns 3, 4 on the lower face of the second structural board 2 are in contact with each other at a contact interface (See figure 1), the forms of the second set of grooved patterns 3, 4 are at least substantially complementary with the forms of the first set of grooved patterns 3, 4; holding of the first structural board 1 and the second structural board 2 together by a holding system comprising at least one metal threaded-rod member 6 at least partially passing through the first structural board 1 and the second structural board 2 at the contact interface so as to form an obstacle to the sliding of the first board 1 and of the second board 2 with respect to one another along at least one axis; and the metal threaded-rod member comprises a head and a spike disposed at opposite ends of the rod 6 (Pars. 0010 and 0011, Fig. 1); for the benefit of mechanically securing the construction element (Par. 0011). It would have been obvious to one of ordinary skill in the art to utilize the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis (FR 2737745, herein referenced by the EPO English Machine Translation), in view Baldwin et al. (WO 0209601).
Regarding Claim 7, Mathis does not explicitly disclose the metal threaded-rod member comprises at least two threads interleaved and with different diameters.
Baldwin discloses a metal threaded-rod member 100 comprising at least two threads 114, 116 interleaved and with different diameters (Abstract and Page 5, Lines 1-29, Fig. 1), for the benefit of increasing shear strength of the fastener (Page 5, Lines 25-29). It would have been obvious to one of ordinary skill in the art to utilize a metal threaded-rod member having at least two threads interleaved and with different diameters as disclosed by Baldwin with the method of Mathis, for the benefit of increasing shear strength of the fastener.
Claim Objections
Claims 3, 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726